Citation Nr: 1539871	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-08 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a hemorrhagic fever, to include bladder and kidney conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for hemorrhagic fever, a kidney condition, and a bladder condition as separate claims.

However, it is clear that the Veteran is claiming service connection for residuals of a hemorrhagic fever generally, and among these he alleges are kidney and bladder problems.  The issue has been recharacterized as above to better reflect his allegations.

The Veteran testified at a February 2014 hearing, held before the undersigned at the RO.  A transcript of the hearing is of record.  

In March and September 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  It has now been returned to the Board for further appellate consideration.  During the pendency of that remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran survived a hemorrhagic fever infection in Korea in 1953.

2.  The hemorrhagic fever resolved with no residuals, to include kidney or bladder infections or other problems.


CONCLUSION OF LAW

The criteria for service connection of residuals of hemorrhagic fever are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  Moreover, the Veteran's service treatment records are unavailable, as they were in that area of the National Personnel Records Center (NPRC) storage facility destroyed by fire in 1973.  The Veteran was so informed in February 2010 correspondence, and informed of alternative records and evidence which could support his claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in June 2014 and January 2015; an addendum with a medical opinion was obtained in May 2015.  Both were obtained as a result of Board decisions.  The 2014 examination was not adequate, the more recent examiner made all required findings and provided the necessary nexus opinion with a supporting rationale.  It is adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

At the Veteran's February 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
The Veteran reports that he was infected with a hemorrhagic fever on active duty, while serving in Korea in 1953.  He has subsequently developed kidney and bladder infections, and maintains that the resulting genitourinary (GU) problems are related to the in-service infection.

As is noted above, the Veteran's service treatment records are not available for review as a result of the 1973 fire at the NPRC's St. Louis, Missouri, storage facility.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Board has determined that despite the absence of contemporaneous medical records, the Veteran was in fact infected as he alleges.  There is ample evidence of widespread infections in the area the Veteran was present in, and his allegations regarding treatment and symptomatology are consistent with established fact.  Additionally, current medical records document the Veteran's current disabilities.  The sole remaining question, therefore, is whether a nexus exists between the two proven elements of the claim.

The Veteran has expressed his firm belief in such a connection, citing symptoms such as shaking and fever in connection with diagnosed kidney and bladder infections.  His wife and a co-worker have stated that the Veteran has been consistent in that belief.  However, the Veteran is not competent to render a nexus opinion in this case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, a nexus between a current condition and a remote infection, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

VA therefore sought a medical opinion from a competent doctor; such was offered in May 2015, following a January 2015 examination and review of the claims folder in its entirety.  The Board notes that the examiner incorrectly referred to a 1951 infection, but this is considered to be an inconsequential typographic error, as the correct date had been noted at the January 2015 examination, and the period of outbreak did in fact run from 1951 to 1953.  The doctor found that it was less likely than not that any current disability was caused or aggravated by the in-service hemorrhagic fever.  She reasoned that while the Veteran was infected and hospitalized for three months in service, his infection resolved without residuals.  He was able to return to duty, and later to work as a police officer.  Post-service records show no GU problems until 2003, when a kidney infection was documented.  

The doctor noted that no connection between hemorrhagic fever and the forms of GU problems shown in post-service records is supported by known medical literature.  Further, the infection suffered by the Veteran represents a virulent illness; it has immediate and serious effects.  Any kidney problems related to the infection were usually "prea-renal or azotemia or concentrating ability" related, as was shown by a study of the infections in the area the Veteran served in.    That study also indicted that after three months, those who survived the infection recovered without residuals.  This is consistent with the Veteran's statements and the study summaries he submitted in connection with his claim.  Moreover, 1996 treatment records documented normal kidney function, and a normal bladder, other than impact from an enlarged prostate.  Given the normal findings more than 40 years after the infection, a lack of GU residuals was shown.  For the same reason, no aggravation could be shown; the infection had healed with no residuals.  

The Board notes that in May 2015 VA initially sought a clarifying opinion regarding aggravation, but never secured such.  The Board agrees that the current opinion covers this possibility in clear statement and rationale, and no further development is required.

The Board finds that given the demonstrated normal kidney and bladder functioning following service, and the documentation of acute GU effects with complete resolution with hemorrhagic infections of the type suffered by the Veteran, there is no nexus between current disability and the in-service disease.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for residuals of a hemorrhagic fever, to include bladder and kidney conditions, is not warranted.


ORDER

Service connection for residuals of a hemorrhagic fever, to include bladder and kidney conditions, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


